HOOD, Judge.
• This is a companion suit to the cases of Jones v. Continental Casualty Company of Chicago, Illinois, et al., La.App., 159 So.2d 5; Jones v. Continental Casualty Company of Chicago, Illinois, et al., La.App. 159 So.2d 12; and Dellihoue v. Continental Casualty Company of Chicago, Illinois, et al., La.App., 159 So.2d 13; all off which *12suits arose out of the same accident, and all of which are being decided by us on this date. Plaintiffs in this suit are the surviving parents of Irene Crumb, now deceased, one of the guest passengers in the Jones automobile at the time the collision occurred. Judgment was rendered by the trial court in favor of plaintiffs, awarding each of said plaintiffs the sum of $7,500.00 as damages for the death of their daughter, and awarding Alf Crumb the additional sum of $300.00 for funeral expenses. Defendants have appealed, and plaintiffs have answered the appeal praying that the award of damages be increased.
All of the issues presented in this suit were considered and determined in Jones v. Continental Casualty Company of Chicago, Illinois, et al., supra. For the reasons assigned in that case, therefore, the judgment appealed from in the instant suit is affirmed. The costs of this appeal are assessed to defendants-appellants.
Affirmed